Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered April 24, 2002, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
It is well settled that a motion to withdraw a plea of guilty is addressed to the sound discretion of the court (see People v Granton, 236 AD2d 624 [1997]; People v McGriff, 216 AD2d 330 [1995]). In this case, the record clearly established that the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty.
The defendant’s assertion that the defense counsel coerced his plea is without merit. The defendant knowingly and voluntarily admitted his guilt in a thorough and complete allocution, during which he stated that no one, including the defense counsel, had coerced his plea (see People v Harris, 222 AD2d 522 [1995]; People v Richardson, 214 AD2d 624 [1995]; People v Hall, 195 AD2d 521 [1993]). Further, “[t]he defendant expressed no dissatisfaction with his counsel at the time of the plea, after the court had fully apprised him of the consequences of pleading guilty” (People v Hall, supra at 522).
The defendant’s remaining contentions are without merit. Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.